PER CURIAM:
A number of motions filed by appellant in the trial court sought essentially the vacation or modification of a previous order requiring appellant to pay monthly sums for the support of his wife. The chief ground asserted for relief was the claim that the wife’s earning capacity had greatly increased since the date of the order and that the husband’s earnings had not increased. After making certain findings of fact, the trial court reached the following conclusion:
“The continuation of this Court’s Order of December 6, 1963, awarding plaintiff the sum of $65.00 per month for her support and maintenance is not inequitable in light of the present circumstances of the parties.”
We find no error.
Affirmed.